Case 6:21-cv-01245-CEM-GJK Document 1-6 Filed 08/02/21 Page 1 of 15 PagelD 27

International Firearm Specialist Academy
PO Box 338 Lake Dallas, TX 75605

Email: lnfo@GunLearn.com

 

 

August 6, 2020

Kevin Maxwell, esq. j ) . yw fe
Rarebreed Triggers E y he bi + C

Geneva, Florida

Dear Mr. Maxwell,

This letter serves to explain the results of our recent examination and testing of your “Rare
Breed, LLC FRT trigger system”, which you recently submitted to us.

Before I explain my findings, it is necessary for me to clarify a few issues as they relate to
firearm technology. First, allow me to differentiate between the term semi-automatic and fully-
automatic (machinegun). As you know, Title 26 of the U.S Code defines a machinegun (fully-
automatic) in subsection 5845(b) as:

The term “machinegun” means any weapon which shoots, is designed to shoot, or can be
readily restored to shoot, automatically more than one shot, without manual reloading, by a
single function of the trigger.

It is important to note that by contrast, a semi-automatic is any firearm which shoots only one
shot “automatically” by a single function of the trigger. The practical difference between fully-
automatic and semi-automatic is referred to as the “cyclic rate of fire” (i.e. the number of shots
which can be fired within a minute). This number is merely a ratio. Since few firearms have the
capacity to hold a full minute’s worth of ammunition, that number is determined by multiplying
the number of shots which can be fired in a faction of a minute. For example, if a firearm can fire
12 shots in 10 seconds, its cyclic rate of fire is 72 rpm (rounds per minute).

Also, many devices have been invented in recent years which increase a semi-automatic firearms
cyclic rate of fire. Bump-stocks and other bump-fire devices are some of them. Despite the fact
Case 6:21-cv-01245-CEM-GJK Document 1-6 Filed 08/02/21 Page 2 of 15 PagelD 28

p.2
Kevin Maxwell, esq.
August 6, 2020

that the U.S. Government recently reversed themselves by re-defining their years-long position
on the word “automatically” as used in the definition of a machinegun, please note that bump-
fire devices, including bump-fire stocks do nothing “automatically”, and firearms equipped with
them require a separate trigger pull and release to fire each shot.

Please also note that all firearms have a “cycle of operation” which must be completed between
the firing of one shot and the firing of a subsequent shot. There are eight steps which must occur
during the cycle of operation (i.e. firing, unlocking, extraction, ejection, cocking, feeding,
chambering, locking), and the order in which they occur depends upon the type of mechanical
operation which the firearm employs (bolt-action, lever-action, break-action, pump-action,
revolving action, self-loading, etc...).

Considering that an AR15-type firearm is a self-loading type of mechanical action (i.e. it uses the
energy generated by a fired cartridge to reload its own chamber for a subsequent shot), the eight
steps of the cycle of operation all occur extremely quickly (i.e. within less than 1/5 second).
Therefore, a second shot may be fired by the shooter within 1/5 of a second after the first.
Therefore, the cyclic rate of fire of a semiautomatic firearm is only limited by the physical
dexterity of the operator of it. While many shooters may not have the physical dexterity to react
each 1/5 second, the Rare Breed, LLC FRT trigger system allows a shooter to keep pressure on
the trigger in anticipation of the end of a cycle of operation. Although the shooter may in fact
hold pressure against the trigger during the cycle of operation, the trigger is not moving nor
performing any “function” and is in fact locked in its non-firing position. Please note that
“pressure” is not addressed in the definition of a machinegun, nor is the word “pull”. The word
“function” is the key word in the definition, and “function” is defined at Dictionary.com as;

“to perform a specified action or activity; work; operate: to have or exercise a function; serve:”
https://www.dictionary.com/browse/function

It is imperative that it be recognized that in the Rare Breed, LLC FRT trigger system, keeping
pressure on the trigger serves no function. It is akin to leaning on a locked door, and then falling
through it once unlocked, rather than waiting for the unlocking and then pushing it open.

In the case of a machinegun, it isn’t the fact that the shooter holds continuous pressure against
the trigger, it’s the fact that he “functions” the trigger by pulling it to the rear only once and
holding it there, and multiple shots result from this “single function of the trigger”.
Case 6:21-cv-01245-CEM-GJK Document 1-6 Filed 08/02/21 Page 3 of 15 PagelD 29

p.3
Kevin Maxwell, esq.
August 6, 2020

The advantage of the Rare Breed, LLC FRT trigger system is that when a shooter holds pressure
against the locked trigger during the cycle of operation, he is able to pull (function) it again
immediately after the cycle of operation ends, and avoid the normally much slower reaction time
needed when using a traditional trigger. A traditional trigger relies on the shooter to hear the
report and feel recoil while reacting to them, and then make the decision to release and re-pull
the trigger, and then do so, all of which serve to slow reaction time and as a result, reduce the
cyclic rate of fire.

The fact is, that a semiautomatic firearm, such as the AR15-type firearm, takes only a fraction of
a second to cycle from one shot to another. There are videos on the internet of professional
shooters firing 5 shots from an AR15 within one second. Regardless of whether the ability to fire
that quickly semi-automatically is perceived as acceptable by ATF, the mechanical operation of a
firearm equipped with an “Rare Breed, LLC FRT” trigger system is still done semi-automatically
as defined in federal law. While it is true that a shooter may fire successive shots quickly by
keeping pressure on the trigger of a firearm equipped with an “Rare Breed, LLC FRT” trigger
system, the shooter must nevertheless make a subsequent movement of the trigger to the rear for
each shot fired. The only thing which keeping continuous pressure on the trigger does, is to allow
the shooter to be ready to make his next trigger movement immediately after the cycle of
operation is complete.

We note that the only thing which happens “automatically” in the Rare Breed, LLC FRT trigger
system is the return of the trigger to the set position when it is impinged upon by the hammer. It
is also noteworthy that previous ATF rulings since 2009 concerning other devices for use in
firing an AR15-type firearm more rapidly, such as the “fire-on-release” (i.e. Franklin Armory’s
“binary” trigger) type of mechanisms, have defined a single function of the trigger as a “single
movement of the trigger”. In fact the Franklin Armory Binary trigger system allows 2 shots to be
fired with each pull-release of the trigger, yet ATF has opined that these are acceptable and not
within the definition of a machinegun. The Rare Breed, LLC FRT trigger system in fact,
requires two separate movements of the trigger (rearward and forward) for each single shot fired.

The Rare Breed, LLC FRT trigger system is a self-contained body which fits into the firing-
control cavity of an AR15-type firearm. The body utilizes the conventional trigger pivot pin and
hammer pivot pin to be held into place. The body houses a trigger, trigger-return spring,
hammer, hammer-return spring, and a proprietary “locking bar”.
Case 6:21-cv-01245-CEM-GJK Document 1-6 Filed 08/02/21 Page 4 of 15 PagelD 30

p.4
Kevin Maxwell, esq.
August 6, 2020

The “Rare Breed, LLC FRT” trigger system was examined as installed into a Spikes Tactical
model SR15 rifle, serial 4#SKU0092, chambered in 5.56 x 45mm caliber. My examination
revealed that the Rare Breed, LLC FRT trigger is designed such that upon firing a shot, as the
bolt-carrier moves to the rear it cocks the hammer as normal. However, the hammer in turn
forces the reset of the trigger to its original position. Upon doing so, a locking-bar locks the
trigger into the reset position, making it physically impossible to move the trigger rearward
during the remainder of the cycle of operation. I note that whereas a traditional semiautomatic
AR15-type trigger must consciously be released by the shooter in order for it to reset, the “Rare
Breed, LLC FRT” type of trigger system forces the reset of the trigger and makes it impossible
for the shooter to hold the trigger to the rear. This actually prevents the fully-automatic firing
which could result in the case of parts malfunction, and therefore makes an AR15 equipped with
a Rare Breed, LLC FRT” trigger system less susceptible to fully-automatic firing than a
conventional ARI5.

This is accomplished as follows. The bolt-carrier group already having completed the extraction
and ejection of a fired cartridge case, begins moving forward under the energy of the buffer-
spring. As the bolt goes back into battery, having fed and chambered the next cartridge into the
chamber, the lower-tail of the bolt carrier impacts the top of the locking block, causing it to pivot
out of engagement with the trigger. Only then, once the next cartridge has been chambered and
the breech is locked, is the shooter able to again pull the trigger to fire a follow-up shot. Upon
pulling the trigger to fire another shot, the above -described procedural cycle begins again.

The testing of the submitted rifle was done on June 13, 2020, at an outdoor range in Geneva,
Florida, in the form of a live-fire session, using factory-loaded ammunition.

While in the “Safe” position, the rifle was found to be incapable of firing as the result of a
trigger-pull. While in the “Fire” or “semiautomatic” position, the rifle was found to operate as a
semi-automatic firearm as originally designed, firing only one shot for every pull of the trigger.
During the rapid firing of full 30 rd. magazines, which were fired as rapidly as possible, there
were no instances of “hammer-follow”.

At no time did the firearm fire more than one shot per function of the trigger, no matter how
quickly in succession the trigger was pulled and released.

In summary, the “Rare Breed, LLC FRT” trigger system did not perform in any way which
would make it or a firearm in which it is properly installed, subject to the National Firearms Act.
It is also my professional opinion that the “Rare Breed, LLC FRT” trigger system for AR-type
Case 6:21-cv-01245-CEM-GJK Document 1-6 Filed 08/02/21 Page 5 of 15 PagelD 31

p.-5
Kevin Maxwell, esq.
August 6, 2020

firearms as submitted, is not a firearm under the purview of the Gun Control Act, nor under the
National Firearms Act.

I trust that my findings have been helpful.
Respectfully,

Daniel O’ Kelly
Director

 

Daniel G. © Kelly
Case 6:21-cv-01245-CEM-GJK Document 1-6 Filed 08/02/21 Page 6 of 15 PagelD 32

RESUME OF
DANIEL G. O’KELLY

DIRECTOR

INTERNATIONAL FIREARM SPECIALIST ACADEMY, INC.
GUNLEARN.com

FIREARM EXPERT/CONSULTANT

 

 

PO Box 338 (813) 422-4674 phone
Lake Dallas, Texas 75065

E-mail: Info@GunLearn.com

Website: www.GunLearn.com

EDUCATION:
College: -Valparaiso University, Valparaiso, Indiana
Attended from fall 1974 through Spring of 1975.
-Indiana University
Transferred to Indiana University in fall 1975 and
graduated January, 1981 (Bachelor’s degree).
EXPERIENCE:

Thave over 40 years of full-time experience as a Police Officer, ATF Agent/Firearm Specialist,
Criminal Investigator, Range Instructor, teacher of firearm technology, ammunition and firearm
manufacturer, and collector. I have examined well over 100,000 firearms and even more pieces
of ammunition. I’ve been involved in numerous investigations concerning them, and I have
testified continually in criminal & civil cases in State, Superior, Circuit, District and Federal
Courts since 1978. I have been recognized as an expert witness in Federal and State courts since
1990 and have given numerous depositions in criminal and civil cases. I have testified and/or
consulted as an expert on the topics of use of force, self-defense with a firearm, ballistics,
gunshot residue, federal and state firearm regulations, ATF rulings, ATF compliance and
procedures, shooting reconstruction, firearm classification, firearm design, and wrongful death.
Tam one of only two ATF Agents who have performed an undercover investigation of illicit
international firearm trafficking in Europe. Since 1996 I have been a full-time instructor of most
facets of the field of firearms, including ballistics, forensics, ATF compliance and regulations,
markings, manufacture, classification, and specialize in establishing the interstate nexus of
firearms and ammunition in federal court. I have taught these topics countless times from coast
to coast, and several times each, in Europe and Africa, and am a Technical Advisor to the
Association of Firearm and Tool Mark Examiners, as well as an Advisory Board Member of the
Sonoran Desert Institute. I co-wrote the lesson plans for the ATF National Academy, and the
firearm technology and compliance training program for Cabela’s, Inc., which is the largest
firearm retailer in the world. I also served for two years as one of Cabela’s corporate ATF
Case 6:21-cv-01245-CEM-GJK Document 1-6 Filed 08/02/21 Page 7 of 15 PagelD 33

Resume of Daniel G. O’Kelly
December 16, 2019 Page2

Compliance Managers. My training is also approved as continuing education by the American
Board of Medico-legal Death Investigators, and the International Association for Identification,
and I am a contracted instructor for the FBI. I also am a firearm designer and hold a patent as
registered with the U.S Patent Office.

WORK EXPERIENCE:
11/11 to Present: DIRECTOR & CONSULTANT
International Firearm Specialist Academy
Denton, Texas

Self-employed consultant with a staff of fellow consultants, specializing in firearms and
forensics-related services for law enforcement, the legal profession, the firearm industry, and the
insurance industry.

Clients include civil Attorneys, prosecuting and defense Attorneys, law enforcement agencies
and individual law enforcement personnel, licensed firearm dealers, manufacturers, importers
and collectors.

Services offered include firearm and ammunition identification, certification as an accredited
Firearm Specialist, training seminars on firearm technology, subject-matter expert court
testimony, shooting scene reconstruction, shooting accident investigations & reconstructions,
gun safety & design-related consultations, ATF compliance consultation and
examinations/audits, armorer schools, range instruction, tool mark examinations, crime scene
examinations & reconstruction, general criminalistics related examinations, gunshot residues
issues, distance determination examinations, forensic pathology casework consultations, etc.

11/11 to 12/13: CORPORATE SENIOR MANAGER
FIREARM COMPLIANCE TEAM
Cabela’s, Inc.
Sidney, Nebraska

Responsible for the auditing and inspection of the firearm departments of the company’s 50
stores. This was in order to ensure and maintain ATF compliance, for one of the world’s largest
firearm retailers. I also co-wrote and delivered their training program to hundreds of employees
on firearm ID, ATF compliance, Ammunition, the Gun Control Act and the National Firearms
Act.

03-01 to 11/11: ATF SENIOR SPECIAL AGENT
Tampa, Florida

Duties included investigations of violations of the federal gun laws and explosives laws,
Case 6:21-cv-01245-CEM-GJK Document 1-6 Filed 08/02/21 Page 8 of 15 PagelD 34

Resume of Daniel G. O’Kelly
December 16, 2019 Page3

bombings, arsons and undercover investigations of organized crime. Further, it included firearm
interstate nexus determinations and the teaching of same, firearm technology determinations,
court testimony, and the training of ATF Agents and Investigators and other law enforcement
personnel on all aspects of firearms. I was the commonly preferred Agent of the U.S Attorney’s
Office, for testimony on firearm matters.

05/02 to 05/03: FIREARM INSTRUCTOR COORDINATOR (as ATF Agent)
Tampa Field Division, Florida

During my tenure as an ATF Agent in Tampa, I served for 2 years in this capacity also. Duties
included the firearm training of ATF personnel for the northern 2/3 of the State of Florida. This
supervisory responsibility included:
- Firearm identification
- Ammunition casing, bullet and cartridge identification
- Firearm Interstate Nexus determinations for U.S. District Court
- NFA firearm examinations/determinations
- Oversight of 15 Range Instructors
- Maintenance of the firearm training budget, maintenance of over 200 firearms
in inventory and maintenance of over 50,000 rounds of ammunition
-Assisting U.S. Attorneys and other Agents in firearm and ballistics related
determinations
- Teaching seminars statewide, to thousands of police, legal, medical, and other
personnel, on firearm and ammunition- related topics.
- Made determinations as to whether an item is a non-gun vs. a firearm, according
to Title 18 and Title 26, U.S. Code
- Performed function checks on firearms as to their ability to fire
- Acted as the Armorer/repairman for all duty-issued firearms
- Purchased supplies- ammunition, equipment, etc... as needed
for the Field Division.
- Testifying in court (local, state, and Federal) concerning my examinations.
(several hundred times at last count).

01-96 to 03/01 ATF SENIOR SPECIAL AGENT/ PROGRAM MANAGER
ATF National Academy
Glynco, Georgia

I was the Chief Firearm Technology Instructor at the ATF National Academy, where I
wrote and co-wrote the entire firearm technology course of study that is still taught to new
Agents and compliance Investigators. I also instructed courses for U.S. Customs on firearm
importation. I also was custodian of the firearm reference vault which contained over 800
firearms, including numerous NFA firearms. It was my duty to maintain, repair and have a
teaching-level familiarity with the operation of all of them.
Case 6:21-cv-01245-CEM-GJK Document 1-6 Filed 08/02/21 Page 9 of 15 PagelD 35

Resume of Daniel G. O’Kelly
December 16, 2019 Page4

I also became certified by ATF as an Interviewing (Train-The Trainer) Instructor, and
administered several Interviewing Schools around the U.S., as sponsored by the ATF National
Academy. I also served as the Program Manager of ATF’s Undercover School during 1998-99. I
delivered and co-instructed numerous 2-week undercover courses to State, Local and Federal law
enforcement officers, including ATF.

03-00 to 5-00 Temporary Duty as Supervisory ATF Resident Agent-in-Charge
Wilmington, Delaware

Tasked with correcting the multitude of problems in a rogue office which was being considered

for closure due to the many failures of its Agents. Success was achieved in only six weeks as the
Agent in Charge of the State of Delaware, resulting in my being awarded for Special Service by
the Baltimore Field Division.

09-88 to 01-96 ATF SPECIAL AGENT
Merrillville, Indiana

Duties included investigations of violations of the federal gun law, explosives laws, bombings,
arsons and organized crime. Heavy emphasis was given to undercover investigations of armed
narcotics dealers and organized crime. Further, duties included firearm interstate nexus
determinations, firearm technology determinations, court testimony, and the training of ATF
Agents, Investigators and other law enforcement personnel on all aspects of firearms. I was the
commonly preferred Agent of the U.S Attorney’s Office for testimony on technical firearm
matters.

03-77 to 09-88 POLICE OFFICER
Porter County, Indiana

Duties included public safety and service, investigations and arrests for violations of municipal
ordinances, State and Federal law. Also included was routine traffic patrol, and answering calls
and taking reports of crimes. I served also as department firearm range instructor, providing
range oversight, and classroom instruction. I also served for two years in a full-time undercover
capacity attached to the Porter County Drug Unit. My duties there were to make purchases of
narcotics, firearms and other contraband and investigate the perpetrators. I served the last two
years as a Detective Corporal, doing follow-up investigation of everything from misdemeanors
to violent felonies.

Specialized Training:
- Recognizing an 80% Receiver in Casework (AFTE 2018 - Kingery) — 6/18
- Tour of LRB firearm manufacturing facility Floral Park, NY - 1/18
Case 6:21-cv-01245-CEM-GJK Document 1-6 Filed 08/02/21 Page 10 of 15 PagelD 36

Resume of Daniel G. O’Kelly
December 16, 2019 Page5

-Tour of the Museo Del Ejercito (Army Museum) in Toledo, Spain — 9/17
- Tour of the Imperial War Musem London, England — 9/17
- Tour of War and Peace Museum Oban, Scotland — 9/17
- Staged Homicide Crime Scenes seminar (Forensic Pieces) - 5/17
- Shooting Incident Reconstruction Course (40 hours, by Tritech Forensics) - 5/17
- Tour of Military Musem Menege (Finnish Government Military)
museum in Suomenlinna, Finland - 9/16
- Tour of Armemuseum (Swedish Government Military) museum in
Stockholm, Sweden — 9/16
- Barrel Making Techniques (AFTE 2016 — Offringa) -6/16
- The Silencer in Court for the Expert Witness (ATF FTB — Kingery) - 4/15
- The Machineguns and Machinegun Conversions (ATF FTB — Kingery) - 4/15
- Tour and research at HS Precision Rifles mfg. facility in
Rapid City, SD, and Dakota Arms mfg. facility in Sturgis, SD — 2013

-Tour and research at Connecticut Shotgun in New Britain, CT., and Charter Arms in Sheldon,
CT. — 2013
-Tour and research at STI Firearms mfg. facility in Austin, TX.- 2013
- Tour and research at North American Arms in UT. - 2013
- International Exchange of Military Technology, Titusville, FL - 2012
- Tour and research at Patriot Ordnance Factory, Phoenix, AZ. — 2012
-Tour and research at Arms Tech Ltd. in Phoenix, AZ. - 2012
-Tour and research at Windham Weaponry in Windham, ME.- 2012
-Armorer training, Kimber Firearms, West Palm Beach, FL. — 2011
-Tour and research at the Bundesamt fur Wehrtechnick und Beschaffung (BWB) (Federal
Office of Defense Technology and Procurement) in Koblenz, Germany. — 2010
-Armorer training, DS Arms (FAL), Springfield Armory (XD), and Smith & Wesson (M&P),
San Antonio, TX. - 2010
-Tour and research at Kel-Tec CNC Industries, Cocoa Beach, FL. — 2009
-Tour and research at Diamondback Arms, Titusville, FL. - 2009
-Tour and research at the German Police (BKA) firearm technology reference collection,
Wiesbaden, Germany - 2005
-Tour and research at Vektor Firearms factory, and the New Generation Ammunition Factory,
Pretoria, South Africa. ~ 2004
- Remington Armorer School (870, 1187 and 700), Cape Girardeau, Missouri. — 2003
- Tour and research at MFS ammunition factory, Sirok, Hungary. — 2003
- International Association of Law Enforcement Firearm Instructors ([ALEFI) annual training
conference, Orlando, Florida. — 2003
- Tour and research at Sellier & Bellot ammunition factory, Vlasim, Czech Republic. — 2003
- Tour and research at the U.S. Military Academy firearm museum at West Point, NY. — 2003
- Firearm Instructor Recertification/Enhancement Workshop, ATF Special Operations
Division, Orlando, Florida. — 2002

- Colt Armorer school (AR-15/M-16/M-4 series), (Model O pistols), Fairfax, Virginia. — 2002
5
Case 6:21-cv-01245-CEM-GJK Document 1-6 Filed 08/02/21 Page 11 of 15 PagelD 37

Resume of Daniel G. O’Kelly
December 16, 2019 Page6é

- Beretta Armorer school (model 92/96), San Diego, California. — 2002
- Fabrique Nationale Herstal (FNH) Armorer school (P90) San Diego, California. — 2002
- Tour and research at Pretoria Metal Pressings (PMP) ammunition factory, Pretoria, South
Africa. - 2002
-Tour and research at Vektor firearm mfg., Pretoria, South Africa.- 2002
- IALEFI Training Conference, San Diego — 2002
- Tour and research at Fegarmy firearm factory (2™ tour), Budapest, Hungary. -2001
- Tour and research at the Hungarian Police Laboratory firearm reference collection, Budapest,
Hungary -2001
- Tour and research at Ceska Zbrojovka (CZ) firearm factory (my 2™ tour) and the Czech
government Proof House, Uhersky-Brod, Czech Republic. — 2001
- Tour and research at Glock firearm factory (my 2" tour), Deutsch-Wagram, Austria. -2001
- Tour and research at the Vienna proof house in Deutsch- Wagram, Austria. — 2001
- Tour and research at Carl Walther firearm factory (my 2" tour), Ulm, Germany. - 2001
- Tour and research at the government proof house, Ulm, Germany — 2001
- Tour and research at Heckler & Koch firearms (my 2™ tour), Oberndorf, Germany. -2001
- Tour and research at Sig-Sauer firearms (my 2" tour), Eckernforde, Germany. — 2001
- Tour and research at the Kiel proof house, Eckernforde, Germany — 2001
- Tour and research at the Fabrique Nationale (FN) firearm Factory, Liege, Belgium. -2001
- Tour and research at the government proof house, Liege, Belgium -2001
- Tour and research at the Austrian Police Headquarters Waffen Referat (Weapons Reference
Collection), Vienna, Austria. — 2001
- Tour and research at the Heeresgeschichtlen (Military History) Museum, Vienna, Austria. —
2001
- ATF Youth Crime-Gun Interdiction Initiative Instructor school, Washington, D.C. — 2000
- Tour and research (my 2nd tour) at the Heeresgeschichtlichen (Military History) Museum,
Vienna, Austria. — 1999
- ATF Advanced Firearm Interstate Nexus course on ammunition manufacturing. Included tours
and research at Hornady in Grand Island, Nebraska, 3D in Doniphan, Nebraska, Lake City
Army Ammunition Depot in Independence, Missouri, Starline Brass and Sierra Bullets in
Sedalia, Missouri, and the Winchester-Olin ammunition plant in East Alton, Illinois - 1999
- ATF Advanced Firearm Interstate Nexus course on firearm manufacturing. Included tours and
research at Sturm-Ruger (my 2"! tour) and Pine Tree Castings in New Hampshire, Smith &
Wesson and Springfield Armory in Massachusetts, and Colt and Mossberg in Connecticut. —
1998
- Sturm-Ruger Armorer course (Mini-14, Police Carbine, P89, P95) Newport, NH — 1997
- Tour and research at Sturm-Ruger firearm factory, Newport, New Hampshire. - 1997
- Tour and research at Pine Tree (firearm) Castings facility, Newport, New Hampshire. — 1997
- Tour and research at Ceska Zbrojovka (CZ) firearm factory in Uhersky-Brod, Czech Republic.
- 1997
- Tour and research at Steyr firearm mfg. plant, Steyr, Austria.- 1997
- Tour and research at the Fegarmy’ firearm mfg. plant, Budapest, Hungary. — 1997
- Tour and research at Glock pistol mfg. plant, Deutsch- Wagram, Austria. 1997
Case 6:21-cv-01245-CEM-GJK Document 1-6 Filed 08/02/21 Page 12 of 15 PagelD 38

Resume of Daniel G. O’Kelly
December 16, 2019 Page 7

- Heckler & Koch Armorer, Sterling, Virginia. — 1996
- Sig-Sauer Armorer course (P225, P226, P228) Fort McClellan, Alabama. — 1996
- Reid Interviewing Seminar — 1996
- ATF Interviewing Instructor and Neuro-Linguistic Programming School — 1996
- SIMUNITIONS Scenario-Based (Train the Trainer) Seminar — 1996
- Tour and research at Sig-Sauer mfg plant, Eckernforde, Germany, - 1995
- Tour and research at Carl Walther firearm mfg. plant, Ulm, Germany, where I consulted on
development of the model P99 pistol. — 1995
- ATF Advanced Arson and Explosives Investigation School — 1995
- Violent Crime/Homicide Investigation School (USDOJ) — 1994
- Tour and research at the Ministry of Defense, Pattern Room, Nottingham, England. — 1994
- Tour and research at Holland & Holland, Ltd., firearms London, England. — 1994
- Bureau of ATF Academy Instructor Certification — 1994
- Glock Armorer Course, Springfield, Illinois. — 1993
- Advanced Interviewing and Interrogation (Portage PD)- 1992
- Sig-Sauer Armorer Course, Greenwood, Indiana. - 1990
- FLETC Distinguished Weapons Expert Certification — 1990
- ATF Basic Firearm Interstate Nexus course, Washington D.C., (included examination of over
4,500 firearms) - 1990
- Firearm Instructor certification course at the Federal Law Enforcement Training Center,
Marana, AZ. — 1990
- New Agent Training at the Federal Law Enforcement Training Center, Glynco, Georgia. —
1988
-Criminal Investigator School, at the Federal Law Enforcement Training Center, Glynco,
Georgia. — 1988
- Smith & Wesson Revolver Armorer Course, Kent State University -1987
- Smith & Wesson’s Scope -Sighted Rifle School - 1987
- Indiana L.E. Training Board, Instructor Certification — 1987
- Aerko International Chemical Weapons Specialist School, Camp Atterbury, Indiana. — 1987
- NRA Police Firearms Instructor Certification - 1985
- FBI Hostage Negotiator School — 1984
- Firearm Instructor Training Course at the Indiana Law Enforcement Academy, Plainfield, IN. —
1982
- Monadnock PR-24 Police Baton (Portage PD) — 1981
- Police Officer Street Survival (L/SPSTC) — 1981
- Chemical Tests for Intoxication Certification (ILEA) - 1979
- Police Officer Certification, Indiana Law Enforcement Academy, Plainfield, Indiana. — 1979
- NRA Police Expert (Range Qualification) - 1978

PROFESSIONAL AFFILIATIONS

NSSF (The National Shooting Sports Foundation)
ARIN (ATF’s Ammunition Research and Identification Network)
Case 6:21-cv-01245-CEM-GJK Document 1-6 Filed 08/02/21 Page 13 of 15 PagelD 39

Resume of Daniel G. O’Kelly
December 16, 2019 Page8

IAA (The International Ammunition Association)

NDIA (The National Defense Industrial Association)

IALEFI (The International Association of Law Enforcement Firearm Instructors)
NRA (The National Rifle Association)

ABMDI (Association of Medico-legal Death Investigators)

REAF (Property an Evidence Association of Florida)

FDIAI (Florida Division- International Association of Identification)

IAI (International Association for Identification — National Chapter)

ILEETA (International Law Enforcement Educators and Trainers Association)
AFTE (Association of Firearm and Tool Mark Examiners)

PRESENTATIONS
1. Certified Firearm Specialist Course (3-day seminar) — Kansas City, MO 8/19
2. Certified Firearm Specialist Course (3-day seminar) — Las Vegas, NV 8/19
3. Certified Firearm Specialist Course (3-day seminar) — St. Louis, MO 8/19
4. Certified Firearm Specialist Course (3-day seminar) — Charlotte, NC 7/19
5. Certified Firearm Specialist Course (3-day seminar) — Oceanside, CA 7/19
6. Certified Firearm Specialist Course (3-day seminar) — San Antonio, TX 7/19
7. Certified Firearm Specialist Course (3-day seminar) - New Haven, CT 6/19
8. How to Identify “Other” Firearms — AFTE 50" Annual Conf. Nashville, TN 5/19
9. Machineguns and Clandestine Conversions — Nashville Police Department/AFTE 5/19
10. Certified Firearm Specialist Course Seattle, WA — 5/19
11. Certified Firearm Specialist Course Orlando, FL — 5/19
12. Certified Firearm Specialist Course Skokie, IL — 4/19
13. Advanced NFA Firearm Training — Houston, TX 6/18
14. “Other Firearms” (AFTE 2018) - Charleston, WV 6/18
15. Firearm Technology and Specialist Training (3-day seminar) — Boston, MA 5/18
16. Firearm Technology and Specialist Training (3-day seminar) — Brighton, CO 4/18
17. Firearm Technology and Specialist Training (3-day seminar) — Santa Cruz, CA 3/18
18. Firearm Technology and Specialist Training (3-day seminar) — Floral Park, NY 1/18
19. Firearm Technology and Specialist Training (3-day seminar) — Oceanside, CA 11/17
20. Firearm Technology and Specialist Training (3-day seminar) — Pensacola, FL 11/17
21. Firearm Technology and Specialist Training (3-day seminar) — St. Louis, MO 8/17
22. Firearm Technology and Specialist Training (3-day seminar) — Kissimmee, FL 6/17
23. Firearm Technology and Specialist Training (3-day seminar) — Seattle, WA — 4/17
24. Firearm Technology and Specialist Training (3-day seminar) — Chicago, IL — 4/17
25. Firearm Technology and Specialist Training (3-day seminar) — Escondido, CA — 10/16
26. Firearm Technology and Specialist Training (3-day seminar) — Ft. Myers, FL — 10/16
27. Home-made Firearms, Silencers, Disguised Firearms, and Court Testimony — SWAFS -

Galveston, TX - 9/16

28. Firearm Classification and Markings — IAJ/Cincinnati, OH — 8/16
29. Certified Firearm Specialist Course (3-day seminar) —- FDLE Jacksonville, FL - 7/16
Case 6

Resu

'21-cv-01245-CEM-GJK Document 1-6 Filed 08/02/21 Page 14 of 15 PagelD 40

me of Daniel G. O’Kelly

December 16, 2019 Page9

30

31.

32

Dos
34.

35.
36.
37.
38.

39

40.
41.
42.

43

44,
45.
46.
47.
48.
49.
50.
SL.

52
53

54.
55.
56.

Sis
58.
59.
60.

61

62.

63

64.
65.
66.
67.

68

. Firearm Technology and Specialist Training (3-day seminar) — New Jersey St. Police —
7/16

Firearm Technology and Specialist Training (3-day seminar) — Pensacola, FL PD - 7/16

. Firearm Technology and Specialist Training (3-day seminar) - CSI Academy Alachua, FL
— 7/16

Firearm Classification and Markings - AFTE/New Orleans, LA — 6/16

Discerning real guns from fakes with video/photo evidence —- AFTE/New Orleans, LA —
5/16

Firearm Technology and Specialist Training (3-day seminar) — Santa Fe, NM — 5/16
Firearm Technology and Specialist Training (3-day seminar) — St. Louis, MO — 4/16
Firearm Technology and Specialist Training (3-day seminar)— Seattle, WA — 4/16
Firearm Technology and Specialist Training (3-day seminar) — Miami, FL — 1/16

. Firearm Technology and Specialist Training (3-day seminar) — Biddeford, Maine — 1/16
Firearm Technology and Specialist Training (2-day seminar) — Jacksonville, FL — 9/15
Firearm Technology and Specialist Training (2-day seminar) — Windham, Maine — 8/15
ATF Firearm Licensee Compliance; Jeffersonville, IN — 8/15

. Firearm Technology and Specialist Training (2-day seminar) —Pensacola, FL PD — 7/15
Firearm Technology and Specialist Training (2-day seminar) - Kissimmee, FL — 7/15
Firearm Technology and Specialist Training (2-day seminar) — Seattle, WA - 5/15
Firearm and Ammunition Classification - PNWIAI Conference — Portland, OR 5/15
Firearm Technology and Specialist Training (2-day seminar) — Miami, FL — 3/15

Firearm Technology and Testimony (2-day seminar) — Orange Beach, AL - 11/14
Firearm Technology and Testimony (2-day seminar) — Albuquerque, NM — 10/14

Basic Firearm Technology and Testimony — Ft. Myers, FL — 7/14

Advanced Firearm Technology — Institute of Military Technology — Titusville, FL. 10/12
. Firearm Recognition/Handling/Testimony — Orange Co. Sher. Ofc. — Orlando, 7/5/12

. Firearm Recognition/Handling/Testimony — Florida Dept. of Law Enf. - Orlando, 6/4/12
Firearm ID — How to Read a Gun — Florida Assn. of Lic. Inv. — Tampa, FL 6/11/11
Firearm Hist. and Development — A Primer/ Becoming an Expert — W. P. Bch, FL, 5/26/11
Contributor to the book Cartridges & Firearms Identification by Robert Walker, ISBN
#978 1466502062 — 2010

Firearm Technology and Enforcement — Int’] LE. Academy — Budapest, Hungary, 7/10
Crime-Gun Safety, Recognition and Handling — Daytona Beach Police Department, 09/09
Crime-Gun Safety, Rec. and Handling — Brevard County, FL Sheriffs Office, 06/09
Ammunition Technology — Property and Evidence Association of Florida, Orlando, 02/09
. Firearm Interstate Nexus — ATF and South African Police Service - Orlando, FL, 01/09
Industry Operations Investigator Basic Course — Glynco, GA, 10/07

. Firearm Technology and Enforcement — Gabarone, Botswana (Africa), 08/07

Small Arms Trafficking — ILEA — Gabarone, Botswana (Africa), 08/07

Firearm Recognition, Technology and Anti-Smugeling — ILEA Budapest, Hungary, 12/08
Firearm Recognition/Technology — Orange County Sheriff Orlando, FL 08/08
Crime-Gun Rec., Handling, Tech. and Prosecution — FDIAI — Panama City, FL, 11/05

. Reloading Metallic Cartridges - Florida Dept. Of Law Enforcement — Tampa, FL 03/08
9
Case 6:21-cv-01245-CEM-GJK Document 1-6 Filed 08/02/21 Page 15 of 15 PagelD 41

Resume of Daniel G. O’Kelly
December 16, 2019 Page 10

69. New Developments in Ammunition — FDLE Orlando, FL, 10/04

70. Firearm Technology and Enforcement — Gabarone, Botswana (Africa), 09/04

71. Small Arms Trafficking —- ILEA — Gabarone, Botswana (Africa),

72. Man-Portable Air Defense Systems — Florida Intelligence Unit — Daytona Bch, FL 07/04
73. Reloading Metallic Cartridges - Florida Dept. Of Law Enforcement — Tampa, FL, 08/03
74, Firearm Recognition, Technology and Anti-Smuggling — ILEA Budapest, Hungary, 06/03
75. Firearm Technology and Enforcement — Gabarone, Botswana (Africa), 08/02

76. Firearm Recognition, Technology and Anti-Smuggling — ILEA Budapest, Hungary, 02/97
77. Firearm Technology for Law Enforcement Gary, IN, 12/95

AWARDS & ACHIEVEMENTS

Fraternal Order of Police (Past-President) Westchester Lodge #152 - 1980
Presented Distinguished Weapons Expert Award by FLETC - 1990

Presented Special Act or Service Award by ATF - 1993

Presented U.S. DOJ Award for Public Service by U.S Attorneys Office - 1995
Presented Special Act or Service Award by ATF - 1999

Presented Special Act or Service Award by ATF - 2000

Presented Certificate of Appreciation by ATF National Academy — 2001
Presented Special Act or Service Award by ATF - 2002

Presented Award for Educational Support by PEAF - 2005

Invited to join ATF’s ARIN (Ammunition Research & ID Network) — 2005
Featured Speaker- "Firearm Technology"- Property and Evidence Association of
Florida Annual Conference - 2006

Research of ammunition company history determination on interstate nexus,

on metallic cartridges found in the State of Florida.- 2009

Presented IALEFI Guest Instructor Award - 2010

Invited onto the Advisory Board of the Sonoran Desert Institute — 2014 - Present
Recognized as a Technical Advisor to the Assn. of Firearm and Tool Mark Examiners —
2017 - Present

10
